QuickLinks -- Click here to rapidly navigate through this document





TRANSITION AGREEMENT

    This Agreement is entered into between Labor Ready, Inc. and its
subsidiaries (collectively referred to as "Labor Ready") and Glenn A. Welstad
("Mr. Welstad") in connection with Mr. Welstad's resignation from Labor Ready.
The parties agree as follows:

    1.  Mr. Welstad hereby submits his resignation as Chairman of the Company
effective June 30, 2000. Labor Ready accepts Mr. Welstad's resignation and
waives any notice requirement under Paragraph 11(b) of his Executive Employment
Agreement (as defined below). Mr. Welstad also hereby submits his resignation as
a Director of Labor Ready effective as of June 30, 2000.

    2.  Mr. Welstad, on behalf of himself, his marital community, his heirs,
executors, administrators and assigns, does hereby waive and release Labor
Ready, Inc., its affiliates and related entities, their predecessors, their
successors and assigns, their present and former officers, employees, agents and
attorneys, (collectively referred to as the "released parties"), both
individually and in their representative capacities, from any and all claims
(including claims to attorneys' fees), damages, causes of action, or disputes,
whether presently known or unknown, occurring or which could be alleged to have
occurred on the date of or prior to the execution of this Agreement. This
release does not include claims, if any, for vested retirement benefits, or any
claim that cannot be lawfully released in this Agreement. Nothing in this
Agreement limits or releases any indemnification rights as an officer, director
or employee of Labor Ready.

    3.  Labor Ready hereby releases Mr. Welstad from any and all claims whether
known or unknown, based upon acts or omissions occurring on or before the
execution of this Agreement. Nothing in this Agreement limits or waives any
indemnification rights or releases any claim based upon acts or omissions which
would constitute dishonesty or a crime.

    4.  The Executive Employment Agreement between Mr. Welstad and Labor Ready
dated as of June 8, 1999 is hereby modified as follows:

4.1Labor Ready shall continue to make the payments provided for in Paragraph 9
(b) for the remainder of the 10 year term provided for therein.

4.2Notwithstanding Paragraph 9 (c) repayment of premiums shall not be required
as a result of Mr. Welstad's resignation. The parties agree to execute
appropriate documentation to assure that no payments of the cash surrender value
will be made to Mr. Welstad until Labor Ready has received reimbursement of its
premium payments in accordance with the existing agreements.

4.3Compensation as provided for in Paragraph 3 or otherwise shall cease as of
June 30, 2000.

4.4Labor Ready shall continue to provide Mr. Welstad with medical and dental
benefits on the same basis generally applicable to employees of Labor Ready
until June 30, 2001.

4.5For avoidance of doubt Paragraphs 1, 2, 3, 4, 5, 6, 7, 10 and 11 will cease
to have further effect as of June 30, 2000; Paragraphs 12 through 24 shall
continue to be in effect; and Paragraphs 8 and 9 shall continue in accordance
with the provisions of this Section 4.

    5.  Labor Ready shall redeem the shares of Series A Preferred Stock owned by
Mr. Welstad in accordance with the terms provided for in the Labor Ready
Articles of Incorporation and other governing documents. Alternatively, Labor
Ready may designate an individual or entity to purchase such shares on the same
terms and conditions. Labor Ready will make its best efforts to complete the
redemption or repurchase as soon as practicable with a goal to complete the
redemption or repurchase of the shares within 30 days subject to regulatory and
notice requirements.

--------------------------------------------------------------------------------

    6.  Mr. Welstad agrees that he has carefully read the Agreement; knows its
contents; has discussed it and its effect with his attorney or personal advisor;
has been afforded ample and adequate opportunity to review and analyze this
entire agreement; understands its contents and its final and binding effect; and
has signed it as his free and voluntary act.

    7.  This Agreement shall be binding on Mr. Welstad only if the Press Release
provided to the media is identical to exhibit "a" attached hereto, initialed and
dated by Mr. Welstad.

Date: July 2, 2000     /s/    

--------------------------------------------------------------------------------

Glenn A. Welstad  
   
   
LABOR READY, INC.  
Date: July 2, 2000  
   
By  
/s/    

--------------------------------------------------------------------------------

Robert J. Sullivan

--------------------------------------------------------------------------------



QUICKLINKS

TRANSITION AGREEMENT
